Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112 rejections are withdrawn due to amendments.
Contents of this Office Action: 
1. 35 U.S.C. 101 rejection 
2. 35 U.S.C. 103 rejections
3. Response to Arguments
4. Prior art cited but not relied on.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, an apparatus, system and non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of processing of customer information.   
Using claim 1 as a representative example that is applicable to claim 13 and 19, the abstract idea is defined by the elements of:
Receiving a first set of information associated with a customer of a service provider, the first set of information including a plurality of data that is associated with service provided to the customer by the service provider;  receiving a second set of information associated with the customer;  analyzing,  the first set of information and the second set of information to optimize organization of data associated with the customer;  based on the analysis, provide the representative with a robust and holistic view of the customer and service requirements of the customer for enabling the representative to provide enhanced service to the customer.
The above limitations are reciting a method of organizing human activities in the form of processing of customer information. The claimed steps are essentially walking a user through the process of online customer service. The above noted steps that serve to define the abstract idea are the processing of customer information and is considered to fall into the category of being a method of organizing human activities per the 2019 PEG.
  For claim 1, the additional elements of the claim are the computing system, a first data source, a second data source, a display screen, generating, with the computing system, a user interface ("UI") associated with the customer to a representative of the service provider and displaying, with the computing system and on a display screen, the UI to the representative (data display) configured to execute the steps that define the same abstract idea as claim 1. 
  For claim 13, the additional elements of the claim are a computing system, a first data source, a second data source, a display screen, at least one processor and a non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to execute the steps that define the same abstract idea as claim 13.
For claim 19, the additional elements of the claim are a computing system, a first data source, a second data source, a display screen, at least one processor and a non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to execute the steps that define the same abstract idea as claim 13.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device with a processor that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this not defining anything more than a general purpose or generic computer.   This is simply instructing one to practice the abstract idea by using a generically recited computing device. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. With respect to the generating a user interface and displaying the UI to the representative both the act of generation of the UI and data display are considered to be insignificant extra solution activities that do not provide for integration into a practical application.  For one to view customer information it must be displayed or shown in some manner and to provide the generically recited user interface for display of customer information is an inherent output step to the act of being able to read information.  In that sense the actual act of output of customer information for display by generating and displaying a user interface is an insignificant extra solution activity that is reciting mere data display, see MPEP 2106.05(g).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
The new limitations merely rehash now canceled claim 7. Specifically it recites: wherein at least one of receiving the first set of or receiving the second set of information comprises receiving real-time data feeds of information associated with the customer, wherein analyzing the first set of information and the second set of information comprises continuously analyzing the received real-time data feeds and any non-real-time data feeds to optimize the organization of data associated with the customer, wherein the method further comprises:  updating the generated UI based on the continuously analyzed real-time data feeds and any non-real-time data feeds to provide the representative with a continuously updated robust and holistic view of the customer and service requirements of the customer for enabling the representative to provide enhanced service to the customer is reciting a further embellishment of the same abstract idea. The additional elements of the claim are the first data source, the second data source and the computing system, configured to execute the steps that define the same abstract idea as claim 1. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional element of the claim amounts to the first data source, the second data source and the computing system (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed first data source, second data source and computing system are broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using a computing system is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited first data source, second data source and computing system. This does not render the claims as being eligible. See MPEP 2106.05(f).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor) in combination with the well understood, routine, and conventional activity of generating a user interface so that customer information can be displayed. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.   Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Therefore, the combination of an instruction for one to use computers to perform the steps that define the abstract idea (a link to a particular technological environment) and the well understood activity of data display in a generically recited user interface do not provide for significantly more at step 2B. The rationale set forth for the 2nd prong of the eligibility test above is also largely applicable to step 2B in this regard so no further comments are necessary, with the exception that the examiner has reassessed the well understood nature of the insignificant extra solution activity from the 2nd prong, as the 2019 PEG requires.   
For claim 2, wherein the first set of information comprises at least one of account information for the customer that is associated with the service provided by the service provider, billing information for the customer that is associated with the service provided by the service provider, product information for each product that is used by the customer and that is associated with the service provided by the service provider, order information for the customer that is associated with products and services ordered by the customer for the service provided by the service provider, communications information for any interactions between the customer and representatives of the service provider, service information for services provided by the service provider that are used by the customer, usage information for usage of products  and services provided by the service provider that are used by the customer, information  regarding any incidents encountered by the customer when using the products and services provided by the service provider, information regarding any issues encountered by the customer when using the products and services provided by the service provider, information regarding network assets that are utilized to enable the customer to use the products and services provided by the service provider, information regarding leads that the service provider can utilize to initiate communications with the customer to encourage the customer to order new products or services, information regarding leads that the service provider can utilize to initiate communications with one or more potential new customers who are known by the customer to encourage the one or more potential customers to order new products or services, information regarding opportunities that the service provider can take advantage of to encourage the customer to order new products or services, or information regarding opportunities that the service provider can take advantage of to encourage the one or more potential new customers to order new products or services is a further embellishment of the same abstract idea in claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 3, wherein the first set of information includes all data that is associated with service provided to the customer by the service provider is a further recitation of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 4, wherein the second set of information includes data that is associated with the customer but is not associated with the service provided by the service provider is a further recitation of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 5, wherein the second set of information comprises at least one of information regarding feedback or likes posted online by the customer associated with products and services used by the customer that are not associated with the service provider, information regarding brands of products and services that are used by the customer and that are not associated with the service provider, information regarding analytics of online and offline interactions of the customer with service providers and retailers that are performed by third party analysis systems, information regarding social media presence or postings of the customer, or information regarding news articles read by the customer is a further recitation of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 6 and 15, generating, with the computing system, insights data associated with the customer based on the analysis of the first set of information and the second set of information;  wherein the generated insights data associated with the customer comprises at least one of a service health score indicative of health of the service provided to the customer by the service provider, a satisfaction score indicative of the customer's satisfaction with the service provided to the customer by the service provider, an experience index indicative of the customer's known experience with the service provided to the customer by the service provider, a lifetime value index indicative of an estimate of a probability that the customer will continue using or ordering services offered by the service provider over a lifetime of the customer, information regarding predicted delays between issues with the service provided by the service provider and encountered by the customer and resolution of the issues by the service provider, information indicative of a propensity of the customer to order new products or services from the service provider, or information indicative of a probability that the customer will present a churn risk to the service provider is a further embellishment of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 8 and 16, wherein analyzing the first set of information and the second set of information to optimize organization of data associated with the customer comprises removing duplicative information associated with the customer and consolidating records associated with the customer is further recitation of the same abstract idea of claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 9 and 17, wherein analyzing the first set of information and the second set of information comprises performing at least one of:  linking the customer to an account with the service provider;  linking, with the computing system, the account with all orders for services and products from the service provider that are ordered or used by the customer;  linking all products associated with the service provider that are used by the customer to the account;  linking the account to bills for services provided by the service provider to the customer and to payments made by the customer to the service provider;  linking  two or more notifications sent to the customer or related to service provided to the customer by the service provider;  linking service tickets to services or products used by the customer as part of the service provided by the service provider;  linking two or more digital dialog preferences of the customer;  linking a modem or gateway device of the customer to the account and to products used by the customer as part of the service provided by the service provider;  linking the modem or gateway device of the customer to a preceding time period of usage data; or  linking the account to billing information and a shipping address of the customer is reciting a further embellishment of the same abstract idea that was found in claim 1. The additional element of the claim is the computing system, configured to execute the steps that define the same abstract idea as claim 1. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional element of the claim amounts to a computing system (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computing system is broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using a computing system is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited first data source, second data source and computing system. This does not render the claims as being eligible. See MPEP 2106.05(f).
For claims 10 and 18, further comprising: generating at least one of advertisements or customer experience that is tailored to the customer based on the information displayed in the robust and holistic view of the customer in the generated UI is a further embellishment the same abstract idea in claim 1. Generating UI is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 11, wherein the generated UI is a graphical representation of groupings of related information associated with the customer and sets of unrelated information associated with the customer) is a further embellishment the same abstract idea in claim 1. Generating UI is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 12, wherein the generated UI is a tabular representation of sub-panels or sub-windows representing groupings of related information associated with the customer and sets of unrelated information associated with the customer is a further embellishment the same abstract idea in claim 1. Generating UI is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claims 14 and 20, wherein the wherein the apparatus comprises one of a server computer over a network, a cloud-based computing system over a network, or a distributed computing system is a further embellishment of the same abstract idea in claim 13. This is a link to generic computer technology and does not provide for integration at the 2nd prong or significantly more at step 2B, see MPEP 2106.05(f) and 2106.05(h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 20040066922 A1) in view of Gong (US 10,417,650 B1). 
Regarding claims 1, 13 and 19: 
Castro discloses a method, comprising: receiving, with a computing system and from a first data source, a first set of information associated with a customer of a service provider, the first set of information including a plurality of data that is associated with service provided to the customer by the service provider; {Castro is directed to method and system that allows customer service representatives to view consolidated customer information in a centralized location in form of a single layout, see paragraph [0018]. See at least paragraph [0020] At step 110, identities of products that are associated with customer 14 are grouped into a product information section. One embodiment of a product information section is described below in conjunction with FIG. 4. A "product" refers to any product or service, tangible or intangible. A product associated with customer 14 may include caller identification ("Caller ID"), call waiting, favorable rate packages depending on the particular usage pattern of customer 14, or any other products and services provided to customer 14}. 
receiving, with the computing system and from a second data source that is different from the first data source, a second set of information associated with the customer {The examiner interprets several categories of data from databases stored in different locations as equivalent to a second data source that is different from the first data source; See at least paragraph [0025] Information display program 158 is a computer program that allows CSR 18 to view multiple categories of customer information on a same single layout. The single layout of information may be displayed by output unit 50, such as a monitor 50. In some embodiments, program 158 is operable to perform some or all of the acts of some embodiments of method 100 shown in FIG. 2 to generate and display a single layout of customer information. In one embodiment, program 158 may be operable to access several categories of data from one or more databases stored in different locations and display the data as a same single layout};
analyzing, with the computing system, the first set of information and the second set of information to optimize organization of data associated with the customer {See at least paragraph [0023] Processor 150 is operable to execute the logic of information display program 158 and access any data storage units 160 and 168 to retrieve or store data relating to information concerning customers; [0044] iVUE is a single-point of entry, GUI providing integrated access to various information technology solutions for the integrated processing of data, reports, billing and work flows, in a customer centric format. iVUE comprises many features and tools that allow an organization's CSR to efficiently handle all aspects of a customer's needs as they relate to the services provided by the organization. In order to demonstrate the flexibility and possibilities of iVUE, two embodiments will be described in this document. The first embodiment involves a Customer Information System (CIS), an information technology solution directed to utility or energy provider organizations. The second embodiment involves a Subscriber Information System (SIS) for use by telecommunication service providers};
based on the analysis, generating, with the computing system, a user interface ("UI") for displaying the data associated with the customer to a representative of the service provider to provide the representative with a single layout view of the customer and service requirements of the customer for enabling the representative to provide enhanced service to the customer {See at least paragraph [0015] Any one of CSRs 18 may initiate a contact with or be contacted by any one of customers 14. For example, CSR 18 may answer a call from a particular customer 14 using a telephone 40 that is accessible to CSR 18. To conduct a transaction, CSR 18 may use a computer system 44 to access any necessary information. Some embodiments of computer system 44 comprises a computer 48, a display unit 50, and one or more input devices 52, such as a mouse 52 or a keyboard 52. Computer system 44 may also have a communication device (not explicitly shown), such as a modem, for interfacing with communication network 20 and/or accessing customer information from one or more databases that are stored in one or more data storage units 54, 58, and 60. In some embodiments, data storage units 54, 58, and 60 may store information concerning customers' 14 long distance service, billing information, and history of contacts with CSR 18, respectively}; and 
displaying, with the computing system and on a display screen, the UI to the representative {See at least paragraph [0025] Information display program 158 is a computer program that allows CSR 18 to view multiple categories of customer information on a same single layout. The single layout of information may be displayed by output unit 50, such as a monitor 50. In some embodiments, program 158 is operable to perform some or all of the acts of some embodiments of method 100 shown in FIG. 2 to generate and display a single layout of customer information. In one embodiment, program 158 may be operable to access several categories of data from one or more databases stored in different locations and display the data as a same single layout}.
Castro does not disclose wherein at least one of receiving the first set of information from the first data source or receiving the second set of information from the second data source comprises receiving real-time data feeds of information associated with the customer, wherein analyzing the first set of information and the second set of information comprises continuously analyzing the received real-time data feeds and any non-real-time data feeds to optimize the organization of data associated with the customer, wherein the method further comprises: updating, with the computing system, the generated UI based on the continuously analyzed real-time data feeds and any non-real-time data feeds to provide the representative with a continuously updated robust and holistic view of the customer and service requirements of the customer for enabling the representative to provide enhanced service to the customer. 
Gong discloses wherein at least one of receiving the first set of information from the first data source or receiving the second set of information from the second data source comprises receiving real-time data feeds of information associated with the customer, wherein analyzing the first set of information and the second set of information comprises continuously analyzing the received real-time data feeds and any non-real-time data feeds to optimize the organization of data associated with the customer, wherein the method further comprises: updating, with the computing system, the generated UI based on the continuously analyzed real-time data feeds and any non-real-time data feeds to provide the representative with a continuously updated robust and holistic view of the customer and service requirements of the customer for enabling the representative to provide enhanced service to the customer {See at least col. 22 lines 2-7 The distributed and parallel processing of the models improves the efficiency of the system on which the calculations are being run. Customer demographics, customer data, and the gamma parameter inputs to the model are periodically updated for new customer data collected}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ability to periodically update customer data so that the information that is the most current information. Without update data, the customer information may be invalid or incorrect.
Regarding claim 2:
Castro discloses the method of claim 1. Castro further discloses wherein the first set of information comprises at least one of account information for the customer that is associated with the service provided by the service provider, billing information for the customer that is associated with the service provided by the service provider, product information for each product that is used by the customer and that is associated with the service provided by the service provider, order information for the customer that is associated with products and services ordered by the customer for the service provided by the service provider, communications information for any interactions between the customer and representatives of the service provider, service information for services provided by the service provider that are used by the customer, usage information for usage of products  and services provided by the service provider that are used by the customer, information regarding any incidents encountered by the customer when using the products and services provided by the service provider, information regarding any issues encountered by the customer when using the products and services provided by the service provider, information regarding network assets that are utilized to enable the customer to use the products and services provided by the service provider, information regarding leads that the service provider can utilize to initiate communications with the customer to encourage the customer to order new products or services, information regarding leads that the service provider can utilize to initiate communications with one or more potential new customers who are known by the customer to encourage the one or more potential customers to order new products or services, information regarding opportunities that the service provider can take advantage of to encourage the customer to order new products or services, or information regarding opportunities that the service provider can take advantage of to encourage the one or more potential new customers to order new products or services. {See at least paragraph [0030] Product information section 200 comprises information and/or links to information that may identify the products that are associated with the particular customer 14. Notes section 204 comprises notes and/or links to notes concerning the particular customer 14. Window 208 displays a particular category of transaction information that is identified by one of tabs 210 selected by CSR 18. In some embodiments, window 208 may display links to other information associated with the displayed information}.
Regarding claim 3: 
Castro discloses the method of claim 1. Castro further discloses wherein the first set of information includes all data that is associated with service provided to the customer by the service provider {See at least paragraph [0020] At step 110, identities of products that are associated with customer 14 are grouped into a product information section. One embodiment of a product information section is described below in conjunction with FIG. 4. A "product" refers to any product or service, tangible or intangible. A product associated with customer 14 may include caller identification ("Caller ID"), call waiting, favorable rate packages depending on the particular usage pattern of customer 14, or any other products and services provided to customer 14}.
Regarding claim 4: 
Castro discloses the method of claim 1. Castro further discloses wherein the second set of information includes data that is associated with the customer but is not associated with the service provided by the service provider {See at least paragraph [0019] FIG. 2 is a flow chart of a method 100 for displaying customer information for a CSR assisting a customer on behalf of a communications service provider, such as a telephone service provider or an internet service provider. In one embodiment, method 100 may be performed by a computer system 44, described in detail below in conjunction with FIG. 3; however, other suitable devices may be used to perform some or all of the acts of method 100. Method 100 starts at step 104. At step 108, customer identity information is grouped into an identity information section. One embodiment of an identity information section is described below in conjunction with FIG. 4. Customer identity information may be any information that identifies a particular customer 14. For example, customer identity information may comprise an account number of an account associated with customer 14, customer's 14 name, address, e-mail address, service address, billing address, social security number, date of birth, names of family members, or other information that may identify customer 14. An identity information section, which is shown in FIGS. 4 through 9, may be any identifiable portion of a single layout that may display the customer identity information. An embodiment of a single layout is described below in conjunction with FIG. 4}.
Regarding claim 6 and 15: 
Castro discloses the method of claim 1. 
Castro does not disclose further comprising: generating, with the computing system, insights data associated with the customer based on the analysis of the first set of information and the second set of information; 
Castro does not disclose wherein the generated insights data associated with the customer comprises at least one of a service health score indicative of health of the service provided to the customer by the service provider, a satisfaction score indicative of the customer's satisfaction with the service provided to the customer by the service provider, an experience index indicative of the customer's known experience with the service provided to the customer by the service provider, a lifetime value index indicative of an estimate of a probability that the customer will continue using or ordering services offered by the service provider over a lifetime of the customer, information regarding predicted delays between issues with the service provided by the service provider and encountered by the customer and resolution of the issues by the service provider, information indicative of a propensity of the customer to order new products or services from the service provider, or information indicative of a probability that the customer will present a churn risk to the service provider.  
Gong discloses further comprising:  generating, with the computing system, insights data associated with the customer based on the analysis of the first set of information and the second set of information {See at least col. 12 lines 1-38 Referring now to FIG. 2, and in brief overview, a block diagram of an analysis system 200 is shown according to an illustrative implementation. Analysis system 200 may be an implementation of analysis system 114 of FIG. 1. Customer transaction data 202 may be received by analysis system 200 and provided to filtering and training model parameter determination module 204. In some implementations, customer transaction data 202 is received as raw data, and may be organized into data structures for each unique customer. In other implementations, module 204 may read or retrieve customer transaction data 202 and customer profiles from a remote data storage system. Module 204 may read or retrieve customer transaction data 202 from data structures associated with each unique customer. Module 204 may read and record profile information in training parameter and model output storage 210. For example, module 204 may read profile information such as account id, log number, time zone, etc. from each unique customer's data structure and record the information in storage 210. In some embodiments, profile information is not recorded in storage 210, and a pointer to the location in the data structure may be stored. The profiles obtained are then filtered by filtering logic 206 of module 204. Filtering logic 206 may filter out profiles without enough transaction records and profiles with fake transaction records. Filtering and training parameter determination module 204 may be configured to record the filtered set of customer profiles in storage 210. In some implementations, the set of customer profiles is stored as a data structure (e.g., an array, a map, etc.) and may be more easily organized and manipulated than a table of raw data. In some implementations, the set of customer profiles may be stored as customer profiles 214, and may be modified by data pre-processing module 216. In some implementations, module 204 may record the filtered set of customer profiles as a set of identifiers for the profiles. Module 204 may not record the filtered set of customer profiles, and may simply pass the data structure containing the selected profiles to parameter calculation logic 208}; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with the ability to generate insights data associated with the customer so that the business can generate information that can help them to improve the experience of their customers. Insights data can help to improve products and services and customer experiences overall. 
Gong discloses wherein the generated insights data associated with the customer comprises at least one of a service health score indicative of health of the service provided to the customer by the service provider, a satisfaction score indicative of the customer's satisfaction with the service provided to the customer by the service provider, an experience index indicative of the customer's known experience with the service provided to the customer by the service provider, a lifetime value index indicative of an estimate of a probability that the customer will continue using or ordering services offered by the service provider over a lifetime of the customer, information regarding predicted delays between issues with the service provided by the service provider and encountered by the customer and resolution of the issues by the service provider, information indicative of a propensity of the customer to order new products or services from the service provider, or information indicative of a probability that the customer will present a churn risk to the service provider {See at least col. 4 lines 39 through 65 (15) CLV or lifetime value is a forward looking concept that predicts how much a customer would spend in a business during his or her lifetime. Monitoring the probability of churn and/or probability of remaining active for a customer allows a business to intervene when the customer is about to churn, or turn over. Customers targeted for retention campaigns may have high to medium CLV and high churn probability. Customers targeted for cross sell or up-sell campaigns may have any category of CLV and medium to low churn probability. CLV serves as a metric for both segment level and individual level analysis and use cases. It is generally more accurate to calculate return on a campaign when using the total profit or revenue the customer represents over time in comparison to using just the profit earned on the first sale. Businesses may modify aspects of content campaigns using the calculated CLV, and begin to look beyond cost per acquisition by evaluating content campaigns based on long-term value. Rather than waiting to see how customers behave, a business may be able to immediately evaluate the effects of a decision with predictive CLV models. Some businesses may measure the CLV of new social customers and prioritize social marketing channels—the analysis of CLV reveals just how valuable social media customers are over time. Other businesses may evaluate CLV across ad networks and their affiliates and discover which networks attract the highest value customers to adjust marketing budgets accordingly}. 
Motivation (col. 4 lines 65 to col. 5 lines 1-2) CLV may give a business actionable insights (such as churn detection), drive revenue, keep customers coming back, activate members into customers, convert one-time buyers into repeat customers, and win back repeat customers that have faded away.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with the ability to have information regarding the probability of customer churn so that the service provider can predict whether or not they will lose the customer. Having the ability to know the probability of churn risk can give a service provider an opportunity to act on this probability to increase the chances that the customer will stay with their company. 
Regarding claim 9 and 17:
Castro discloses the method of claim 1. Castro further discloses wherein analyzing the first set of information and the second set of information comprises performing at least one of: linking, with the computing system, the customer to an account with the service provider; linking, with the computing system, the account with all orders for services and products from the service provider that are ordered or used by the customer; linking, with the computing system, all products associated with the service provider that are used by the customer to the account; linking, with the computing system, the account to bills for services provided by the service provider to the customer and to payments made by the customer to the service provider; linking, with the computing system, two or more notifications sent to the customer or related to service provided to the customer by the service provider; linking, with the computing system, service tickets to services or products used by the customer as part of the service provided by the service provider; linking, with the computing system, two or more digital dialog preferences of the customer; linking, with the computing system, a modem or gateway device of the customer to the account and to products used by the customer as part of the service provided by the service provider; linking, with the computing system, the modem or gateway device of the customer to a preceding time period of usage data; or linking, with the computing system, the account to billing information and a shipping address of the customer {See at least paragraph [0034] In some embodiments, as shown in FIGS. 5A and 5B, other categories of transaction information are identified by tabs 210 as "Bill," "Carriers," "Posted Orders," "CSR," "Contact History," and "References." The "Bill" category may comprise detailed information on the bills of customer 14. The "Carriers" category may comprise detailed information on long-distance/local carriers, to the extent that is allowed by any applicable local, state and federal laws. Where necessary, identities and other relevant information concerning local/long distance communication may be masked. If the information is needed to assist a particular customer 14, then CSR 18 may be given an option to unmask the information; however, if the information is unmasked, CSR 18 is prohibited from offering a different local/long distance communication service to the particular customer 14. The "Posted Orders" category may comprise detailed information on any pending or completed services and/or product orders. The "CSR" category may comprise detailed information on products and services selected by customer 14, and customer information for customer 14. The "Contact History" category may comprise detailed information on the history of contacts with customer 14. The "References" category may comprise reference information or links to such information for CSRs 18. Compared to the number of tabs 210 shown in FIGS. 5A and 5B, more or less tabs 210 identifying categories of transaction information may be displayed in layout 190. In some embodiments, more, less, or different information may be available in the respective categories of information identified by tabs 210}.
Regarding claim 11: 
Castro discloses the method of claim 1. Castro further discloses wherein the generated UI is a graphical representation of groupings of related information associated with the customer and sets of unrelated information associated with the customer {See at least paragraph [0022] At step 118, information concerning any transactions with customer 14 is categorized into a plurality of categories. In some embodiments, a corresponding plurality of identification tabs may be provided. When CSR 18 selects a particular tab, which is displayed with a group of tabs in the single layout, the associated categorized information identified by the tab is displayed through a window. Some embodiments of the tabs and the window are described below in conjunction with FIG. 4. At step 120, the identity information section, the product information section, the notes section, the tabs, and the window operable to display a selected category of transaction information are displayed in a same single layout. One embodiment of a same single layout is described below in conjunction with FIG. 4. The method concludes at step 124}.
Regarding claim 12: 
Castro discloses the method of claim 1. Castro further discloses wherein the generated UI is a tabular representation of sub-panels or sub-windows representing groupings of related information associated with the customer and sets of unrelated information associated with the customer {See at least paragraph [0022] At step 118, information concerning any transactions with customer 14 is categorized into a plurality of categories. In some embodiments, a corresponding plurality of identification tabs may be provided. When CSR 18 selects a particular tab, which is displayed with a group of tabs in the single layout, the associated categorized information identified by the tab is displayed through a window. Some embodiments of the tabs and the window are described below in conjunction with FIG. 4. At step 120, the identity information section, the product information section, the notes section, the tabs, and the window operable to display a selected category of transaction information are displayed in a same single layout. One embodiment of a same single layout is described below in conjunction with FIG. 4. The method concludes at step 124. [0027] FIG. 4 is a schematic diagram illustrating one embodiment of a same single layout 190 that may be generated and displayed using computer system 44 and method 100. In one embodiment of the invention, single layout 190 is displayed as a web site that is viewable through a web browser window 194; however, single layout 190 may have an appearance of any information layout generated by any web-based or client-based application. An example of web browser 194 is any version of Microsoft Internet Explorer.TM., available from Microsoft corporation. Layout 190 comprises an identity information section 198, a product information section 200, a notes section 204, a window 208 for displaying various categories of transaction information, and a plurality of tabs 210 that respectively identify the various categories of transaction information. As shown by FIG. 4, identity information section 198, product information section 200, notes section 204, window 208, and tabs 210 are all arranged within the same single layout 190. In one embodiment shown in FIG. 4, identity information section 198 and product information section 200 are positioned at the sides of layout 190. Notes section 204 is positioned at the bottom of layout 190. Window 208 is positioned immediately above notes section 204. Tabs 210 are positioned immediately above window 208. However, sections 198, 200, and 204, as well as window 208 and tabs 210, may be positioned in other suitable locations within layout 190 based on the different preferences of CSRs 18. For example, identity information section 198 may be positioned immediately above tabs 210 instead of a side of layout 190. The size, color, borders, and other characteristics of identity information section 198, product information section 200, notes section 204, window 208, and tabs 210 may also vary, depending on the preferences of a viewer, such as CSR 18}.
Regarding claim 14 and 20:
Castro discloses the apparatus of claim 13. Castro further discloses wherein the apparatus comprises one of a server computer over a network, a cloud-based computing system over a network, or a distributed computing system {See at least paragraph [0014] FIG. 1 illustrates a schematic diagram of an embodiment of a system 10 that may benefit from the teachings of the present invention. System 10 allows a plurality of customers 14 to communicate with a plurality of customer service representatives ("CSRs") 18 over a communication network 20. CSRs 18 assist customers 14 on behalf of one or more businesses, such as a telephone service provider. CSRs 18 may be located in one or more call centers, such as a call center 24 shown as a phantom box in FIG. 1. Customers 14 may contact one or more CSRs 18 using any suitable communication device, such as a telephone 28, a wireless phone 30, a Voice Over Internet Protocol ("VoIP") phone 34, or a computer 36. Certain communication devices may require more or less supporting devices. For example, VoIP phone 34 may require a digital-to-analog/analog-to-digital gate 38 to communicate over any portion of communication network 20 that is a Plain Old Telephone Network ("POTS"). Communication network 20 may be any communication network that is operable to carry communication signals. For example, communication network 20 may be a telephone network, internet, digital network, an optical network, a cable network, or any combination of these and other examples. [0026] Information display program 158 may reside in any storage medium, such as memory 154, data storage unit 160, data storage units 168. Program 158 may also reside in data storage units of other computers, such as a hard disk drive of a remotely located web server. Although FIG. 3 shows program 158 as a software program, program 158 may also be programmed in a variety of hardware, such as a digital signal processor, application specific integrated circuit, or other suitable hardware. Information display program 158 may be written in any suitable language, including C, C++, or any version of Hypertext Markup Language ("HTML")}.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 20040066922 A1) in view of Gong in view Cama (US 2017/0106598 A1).
Regarding claim 5: 
Castro and Gong disclose the method of claim 4. Castro further discloses the second set of information 
Castro does not disclose wherein the second set of information comprises at least one of information regarding feedback or likes posted online by the customer associated with products and services used by the customer that are not associated with the service provider, information regarding brands of products and services that are used by the customer and that are not associated with the service provider, information regarding analytics of online and offline interactions of the customer with service providers and retailers that are performed by third party analysis systems, information regarding social media presence or postings of the customer, or information regarding news articles read by the customer. 
Cama discloses information comprises at least one of information regarding feedback or likes posted online by the customer associated with products and services used by the customer that are not associated with the service provider, information regarding brands of products and services that are used by the customer and that are not associated with the service provider, information regarding analytics of online and offline interactions of the customer with service providers and retailers that are performed by third party analysis systems, information regarding social media presence or postings of the customer, or information regarding news articles read by the customer {See at least paragraph [0023] An embodiment collects product related data reported by various users of the product from a variety of data sources. For example, the embodiment collects repair records of a product, warranty claims related to the product, customer support questions or call data, customer complaints to various business and regulatory agencies, product return or replacement questionnaires, social media posts and interactions about the product, industry reviews of the product, surveys, retailer reviews of the product, and many other types of data—collectively referred to herein as report data. As can be seen, the report data can come from a variety of data sources. The embodiment collects the report data in the form of structured or unstructured textual, audio, video, image data, or some combination thereof, from the variety of data sources}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include feedback that customers have given to other business in the second set of information so that the service provider can have greater insight into the preferences of their customers. 
Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 20040066922 A1) in view of Gong in view of Maier (US 10290007 B2).
Regarding claim 8 and 16: 
Castro and Gong disclose the method of claim 1. Castro further discloses wherein analyzing the first set of information and the second set of information to optimize organization of data associated with the customer comprises consolidating records associated with the customer. Castro discloses [0018] According to some embodiments of the present invention, a method and system are provided that allow various categories of information to be displayed on a same single layout. This is advantageous in some embodiments of the invention because the amount of resources required to train CSRs 18 is reduced by consolidating and centralizing customer information into a same single layout. 
Castro does not disclose removing duplicative information associated with the customer.
Maier discloses removing duplicative information associated with the customer {See at least claim 1 detect whether any information in the incoming data is duplicate of information corresponding to the new avatar or the existing customer registration stored in the MDM server; and associate the incoming data with the existing customer registration stored in MDM server after removing the duplicate information, and wherein the MDM server selectively pushes synchronized information stored in the MDM server to the plurality of CRM terminals such that any changes made to the CRM relevant customer information through the respective one or more CRM terminals is persisted in the respective one or more CRM terminals only after approval by the synchronization component of the MDM server}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with the ability to remove duplicate information so that there is not redundant information. Duplicate information can cause errors in any analysis done using the duplicated information. 
Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 20040066922 A1) in view of Gong in view of Roberts et al. (US 20160132960 A1). 
Regarding claim 10 and 18: 
Castro discloses the method of claim 1. 
Castro does not disclose further comprising: generating at least one of advertisements or customer experience that is tailored to the customer based on the information displayed in the robust and holistic view of the customer in the generated UI.
Roberts discloses further comprising: generating at least one of advertisements or customer experience that is tailored to the customer based on the information displayed in the robust and holistic view of the customer in the generated UI {See at least paragraph [0004] In some cases, a system may include a client centric viewer communicatively coupled via a network to a first plurality of business application systems and a second plurality of business application systems. The client centric viewer may include a user interface for receiving one or more inputs from a user, a display device configured for displaying a client centric user interface screen to the user, a processor, and a non-transitory memory device communicatively coupled to the processor. In some cases, the client centric viewer may and store instructions that, when executed by the processor, cause the processor to receive, from the user interface device, a client identifier corresponding to a customer of the business organization. The client centric viewer may also receive, from the first plurality and the second plurality of business application systems based on the client identifier, customer information corresponding to client interaction with each of the first plurality and the second plurality of business application systems. In some cases, the client centric viewer may analyze the customer information to determine whether the customer is eligible for a business opportunity or a business solution provided by the business organization, display, on the display device, a dashboard user interface screen configured to present at least a portion of the customer information, and display, via the dashboard user interface screen when the customer is eligible, at least one of an offered business opportunity and an offered business solution}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with the ability to generate a customer experience that is tailed to the customer so that each customer can have a unique experience that meets their specific needs. 
Response to Arguments
35 U.S.C. 101 Rejections
Applicant’s arguments are fully considered, but are deemed unpersuasive. The Examiner disagrees that the new amendments overcome 35 U.S.C. 101. Specifically, the new claims are reciting a further embellishment of the same abstract idea. The additional elements of the claim are the first data source, the second data source and the computing system, configured to execute the steps that define the same abstract idea as claim 1. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional element of the claim amounts to the first data source, the second data source and the computing system (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed first data source, second data source and computing system are broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using a computing system is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited first data source, second data source and computing system. This does not render the claims as being eligible. See MPEP 2106.05(f).
The Examiner did not make a well-understood, routine, and conventional argument.  Further, there is no evidence provided by the Applicant that the abstract idea of simply monitoring data cannot be performed mentally. 
Art Rejections:
Applicant’s arguments are fully considered but are deemed unpersuasive. Applicant does not have a specific definition of “real-time” – i.e. is this supposed to be every second, every millisecond, etc. As such, periodically updated reads on this broad recitation of real-time because it does, at that point, provide real time data and is done continuously – i.e. during these periods, continuously. The Examiner has included another reference in the prior art cited but not relied on section below to show additionally how pervasive real-time data monitoring is. 	
PRIOR ART CITED BUT NOT RELIED ON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorny (US 20200204682 A1) – discloses a system and method are disclosed for recommending a resource to a customer service representative. 
Nathenson (US 20170236131 A1) – discloses the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.). 
Kumar (US 20050081188 A1) – discloses a system and method for providing integrated customer care.
Flowers (US 10699319 B1) – discloses using heuristic algorithms to generate cross selling recommendations. 
RealTime (https://contact-centres.com/ultracomms-the-importance-of-real-time-data-monitoring/#:~:text=Why%20Real%20Time%20Monitoring%3F,on%20your%20end%20customer%20experience.) discussing the importance of real-time data monitoring. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687